Exhibit 10.3

SECOND AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN OF SS&C TECHNOLOGIES
HOLDINGS, INC.

 

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

AGREEMENT made this (the “Grant Date”) between SS&C Technologies Holdings, Inc.,
a Delaware corporation (the “Company”), and (the “Participant”).

 

Section 1.Grant of Restricted Stock Units.

 

The Company has issued to the Participant, pursuant to the Company’s Second
Amended and Restated 2014 Stock Incentive Plan (the “Plan”), an aggregate of
Restricted Stock Units (the “RSUs”) representing shares of common stock, $0.01
par value per share, of the Company (the “Shares”), in consideration for
employment services to be rendered by the Participant to the Company. Upon the
vesting and settlement of the RSUs, the Company shall (i) issue one or more
certificates in the name of the Participant for the Shares or (ii) issue the
Shares in book entry form only in the name of the Participant. If the Company
issues one or more certificates for the Shares, such certificate(s) shall
initially be held on behalf of the Participant by the Secretary of the Company.
Following the vesting of any RSUs pursuant to Section 2 below, the Secretary
shall, if requested by the Participant, deliver to the Participant a certificate
representing the Shares. If the Shares are issued in book entry form only, the
Company shall, if requested by the Participant, issue and deliver to the
Participant a certificate representing the Shares following the settlement of
any RSUs pursuant to Section 2 below.

 

Section 2.Vesting Schedule.

 

(a)

Unless otherwise provided in this Agreement or the Plan, the RSUs shall vest as
to twenty-five percent (25%) of the original number of RSUs on the first
anniversary of the Grant Date and as to an additional one thirty-sixth (1/36th)
of the remaining number of unvested RSUs, rounded up to the nearest whole
number, on the date of the month of the Grant Date beginning with each
successive month following the Grant Date until the fourth anniversary of the
Grant Date unless the Plan Administrator subsequently determines to accelerate
the vesting of these RSUs; provided, that on the fourth anniversary of the Grant
Date all remaining unvested RSUs shall become vested.

 

 

 

(b)

Immediately prior to the effective date of a Change in Control, all RSUs shall
become fully vested.

 

Section 3.Settlement of RSUs.

 

The RSUs shall be settled to the extent vested on any applicable vesting date
(including without limitation any vesting under Section 2 above) by delivery of
one (1) Share for each vested RSU being settled. Such delivery shall be made as
promptly as practicable following such vesting date.

 

 

Section 4.Consequences of Termination.

 

In the event that the Participant ceases to be employed, as applicable, by the
Company, SS&C and/or any Company Affiliate for any reason, all of the RSUs that
are unvested as of the time of such employment termination shall be immediately
forfeited without the payment of any consideration to the Participant.

 

Section 5.Withholding Taxes.

 

(a)

The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant any federal, state or
local taxes of any kind required by law to be withheld with respect to the
vesting and/or settlement of the RSUs, including, without limitation, by
withholding a net number of Shares underlying vested RSUs equal to such
withholding obligation.

 

 

(b)

The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign  tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not  the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

 

 

Section 6.Miscellaneous.

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

(a)

Provisions of the Plan. This Agreement is subject to the provisions of the Plan,
a copy of which is furnished to the Participant with this Agreement.

 

 

(b)

Nontransferability of RSUs. The RSUs may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution.

 

 

(c)

No Rights to Employment. The Participant acknowledges and agrees that the
transactions contemplated hereunder do not constitute an express or implied
promise of continued engagement as an employee for any period or at all.

 

 

(d)

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

 

(e)

Waiver. Any provision for the benefit of the Company contained in this Agreement
may be waived, either generally or in any particular instance, by the Board of
Directors of the Company.

 

 

(f)

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

 

(g)

Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 6(g).

 

 

(h)

Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

 

 

(i)

Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this Agreement.

 

 

(j)

Amendment. Notwithstanding anything to the contrary in the Plan, this Agreement
may be amended or modified only by a written instrument executed by both the
Company and the Participant.

 

 

(k)

Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws.

 

 

(l)

Participant’s Acknowledgments. The Participant acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Participant’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; and (iv) is fully aware of the legal and
binding effect of this Agreement.

 

 

Section 7.Section 409A.

 

This Agreement is intended to satisfy the requirements of Section 409A with
respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent. The
parties agree that the payments set forth herein comply with or are exempt from
the requirements of Section 409A. Neither Participant nor the Company shall have
the right to defer the delivery of any such payments except to the extent
specifically permitted or required by Section 409A. Notwithstanding anything in
this Agreement to the contrary, to the extent necessary to comply with Section
409A, the  receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h) or any successor thereto. In
addition, if the Participant is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then with regard
to any payment or the provisions of any benefit that is required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code, such payment shall not be made or
provided prior to the earlier of (i) the expiration of the six (6) month period
measured from the date of the Participant’s “separation from service” (as such
term is defined in Treasury Regulation Section 1.409A-1(h)), or (ii) the date of
the Participant’s death (the “Delay Period”). Within ten (10) days following the
expiration of the Delay Period, all payments delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. Except as provided in the immediately preceding
sentence, in

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

no event shall settlement of the RSUs occur later than March 15 of the year
after the year in which such RSUs become vested.

 

Section 8.Definitions.

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

 

(a)

“Change in Control” shall mean the consummation of any transaction or series of
transactions pursuant   to which one or more Persons or group of Persons
acquires (a) capital stock of the Company possessing the voting power sufficient
to elect a majority of the members of the Board or the board of directors of the
successor to the Company (whether such transaction is effected by merger,
consolidation, recapitalization, sale or transfer of the Company’s capital stock
or otherwise) or

 

 

(b)

all or substantially all of the assets of the Company and its subsidiaries.

 

 

(b)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 

(c)

“Section 409A” shall mean Section 409A of the Code.

 

 

(d)

“SS&C” shall mean SS&C Technologies, Inc.

 

[Signature Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SS&C Technologies Holdings, Inc.

 

 

By:

Name:

Title:

 

 

Address:80 Lamberton Road

Windsor, CT 06095

 

Participant Address:

 

 